DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a gap” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8; 10; 13; and 16 are as best understood and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2017/0325503)
As per claim 1: Liu discloses a miniature gaseous substance release device (as shown in fig. 1) being a portable release device capable of transforming and releasing gaseous substances by introducing an external power and enabling olfactory sensing, comprising:  5a strip-shaped housing 4 having a vertical trough provided therein (as shown in fig. 3), wherein one end of the strip-shaped housing 4 is an upper-end opening (see fig. 3; wherein the housing 4 is having an open which is covering by top cover 5) and another end thereof is a lower-end opening (see fig. 3, the bottom part of housing 4 is attached to the atomization core 3), and a front end and a rear end of the vertical trough are respectively communicated with the upper-end opening and the lower-end opening (as shown in fig. 3);  10a top cover 5 having a perforation 51 provided thereon, wherein the top cover 5 covers and seals over the upper-end opening (as shown in fig. 3; wherein the to cover 5 is covering and sealing the top portion of the housing 4), and outer surfaces of the top cover 5 and the upper-end opening collectively form a release end  (as shown in fig. 3; wherein the aerosol can be released at the outlet hole 51 also); a generation room 34 entirely accommodated in the vertical trough by filling (see fig. 4; wherein the atomization cavity 34 is covered from the top surface and the bottom surface of the heating wire assembly 322), wherein a remaining space resulted after filling the vertical trough is an oil 15compartment (see fig. 3; wherein the e-liquid storage cavity 45 is configured for storing e-liquid), a constitution of a main body of the generation room 34 further comprises: an air collector 33 having therein an upper half compartment and a matching port at a lower-end opening end thereof (as see in fig. 4; wherein the upper half is matching and connecting to the housing 4; and the lower end is connecting to the rest of the device), wherein the upper half compartment is communicated with the perforation 51 via a connection tube 42 (as shown in fig. 3);  24a bottom seal base 31 capable of covering and sealing the lower-end opening from bottom, wherein 

As per claims 2-8; 10; 13; and 16: Chen discloses the miniature gaseous substance release device, wherein the 15matching port provided in the generation room 34 and the matching portion are in a watertight combination (as shown in fig. 4; wherein the insulation member 352); and wherein a crossover port (see fig. 4; wherein the liquid drawing/wick 321 passing through) is reserved between the air collector 33 provided in the 25generation room 34 and the bottom seal base 31 for enabling the drawing element 321 to overpass; and wherein the electrical connection end 353 is provided with two relay terminals (see Para. [0054]), and each of the 5relay terminals have one end thereof facing outwards and connected to an external power (to the device battery) and an inner end thereof connected to the electrothermal device 35 via a wire (as shown in fig. 4); and wherein atmospheric pressure is guided inwards into the oil compartment 45 via a gap 10within assembly of the drawing element 321 (wherein the drawing element/wick would absorb the oil/liquid/substance); and wherein atmospheric pressure is guided into the generation room 34 via a balance channel (see fig. 4; wherein there is a channel/pathway/passage in the middle of element 351) provided on the bottom seal base 31; 
and wherein the top 15cover 5 is provided with a supply hole for supplying an oil agent and capable of being opened and closed (as shown in fig. 3; Para. [0038]; wherein the suction nozzle 5 is connected 
and wherein a 10release channel 42 capable of isolating the oil compartment 45 is provided between the connection tube (see fig. 4; wherein the top end of portion 33) of the air collector 33 and the perforation 51 of the top cover 5, an inner end of the release channel 42 is a collection end for connecting to the generation room 34, and an outer end thereof is a release outlet coaxially combined with the perforation 51 of the top cover 5 in a watertight manner (as shown in fig. 7).

Allowable Subject Matter
Claims 9; 11-12; and 14-15 are objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        


/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831